Per Curiam,
This rule was granted upon a sworn petition setting forth that' the petitioner was charged in twenty-three informations with misdemeanor in office, in transactions more than a year old and involving the investigation of records in the"hands of a number of different magistrates, and that the proceeding by information was unusual if not unconstitutional.
The main grounds, however, on which the rule was granted were that the time allowed for preparation for trial was too short; that the charges had been at least partially investigated and witnesses heard in the presence of the panel from which the jury would be drawn if trial was had at the time set, and that the newspaper reports and comments on the case had created a public sentiment which would make a fair and' impartial trial, difficult if not impossible. A strong prima facie case was made out by the petitioner on each of these grounds. The facts were not seriously contested by the commonwealth, though the inferences drawn by the petitioner were denied. It is not *139now necessary, however, to go into any discussion of the evidence. The petitioner’s argument on this rule admits that he has now had sufficient time for preparation, and that the popular prejudice from the newspaper discussion has subsided. No present reason is shown, therefore, why the cases should not proceed in the regular course in the court where they are pending.
Rule discharged.